ACCEPTED
                                                                                                 03-15-00505-CV
                                                                                                       15270981
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           2/13/2017 12:55:25 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK

                                    No. 03-15-00505-CV

                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
            IN THE THIRD COURT OF APPEALS OF                    TEXASAUSTIN, TEXAS
                                                                  2/13/2017 12:55:25 AM
                                                                      JEFFREY D. KYLE
                                                                           Clerk
                                 DAVID A. ROGERS
                                     Appellant
                                        v.

                          GREGORIO “GREG” CASAR,
                                 Appellee


                        Appeal from the 201st District Court
                              Travis County, Texas


             FIRST AMENDED BRIEF OF APPELLANT
        ON MOTION TO RECONSIDER THE COURT’S OPINION
                           And
    ON MOTION TO RECONSIDER EN BANC THE COURT’S OPINION


                                                  David Rogers
                                                  Texas Bar No. 24014089
                                                  Law Office of David Rogers
                                                  595 Round Rock West Drive,
                                                  Suite 101
                                                  Round Rock, TX 78681
                                                  Telephone: (512) 923-1836
                                                  Fax: (512) 201-4082

                                                  ATTORNEY FOR APPELLANT




                      ORAL ARGUMENT REQUESTED

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc      p. i
                                    No. 03-15-00505-CV


            IN THE THIRD COURT OF APPEALS OF TEXAS


                                 DAVID A. ROGERS,
                                     Appellant
                                        v.

                          GREGORIO “GREG” CASAR,
                                 Appellee


                        Appeal from the 201st District Court
                              Travis County, Texas

             FIRST AMENDED BRIEF OF APPELLANT
        ON MOTION TO RECONSIDER THE COURT’S OPINION
                           And
    ON MOTION TO RECONSIDER EN BANC THE COURT’S OPINION


                                                  David Rogers
                                                  Texas Bar No. 24014089
                                                  Law Office of David Rogers
                                                  595 Round Rock West Drive,
                                                  Suite 101
                                                  Round Rock, TX 78681
                                                  Telephone: (512) 923-1836
                                                  Fax: (512) 201-4082
                                                  ATTORNEY FOR APPELLANT




                      ORAL ARGUMENT REQUESTED


Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. ii
                 IDENTITY OF PARTIES AND COUNSEL

 The following is a complete list of all parties, as well as the names and
 addresses of all counsel:

 PARTIES

Appellants/Plaintiffs:

Dr. Laura Pressley

Pro Se for Appellant Dr. Laura Pressley

David A. Rogers
Texas Bar No. 24014089
595 Round Rock West Drive, Suite 101
Round Rock, TX 78681
512-923-1836 — Telephone
512-201-4082 — Facsimile
Email: Firm@DARogersLaw.com
Pro Se

Appellees/Defendants:
Charles 'Chuck' Herring Jr. 09534100
cherring@herring-irwin.com
Jess Irwin - 10425700
jess@herring-irwin.com
Lauren Ross – 24092001
laurenbross@herring-irwin.com
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin, TX 78701
Phone: 512-320-0665
Fax: (512) 519-7580

Kurt Kuhn – 24002433
Kurt@KuhnHobbs.com
KUHN HOBBS PLLC
3307 Northland Drive, # 310

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. iii
Austin, Texas 78731
(512) 476-6000
(512) 476-6002- Facsimile
ATTORNEYS FOR APPELLEE, GREGORIO "GREG" CASAR




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. iv
                            TABLE OF CONTENTS

 Identity of Parties and Counsel…………………………………………iii

 Table of Contents……………………………………………………….v

 Index of Authorities…………………………………………………….vi

 Statement on Oral Argument……………………………………………1

 Statement of the Case………………………………..………………….1

 Statement of Facts………………………………………………………2

 Statement of Issues Presented…………………………………..………4

 Summary of Argument………………………………………………….5

 Argument…………………………………………………………….….8

 Prayer…………………………………………………………………..21

 Certificate of Service…………………………………………..………22

 Certificate of Compliance…………………………………………..…23

 Appendix 1 (Casar sworn finance reports)

 Appendix 2 (Rogers’ P&L for Pressley representation)




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. v
                            INDEX OF AUTHORITIES

TEXAS SUPREME COURT

AIC Mgmt. v. Crews, 246 S.W.3d 640 (Tex. 2008)……….………….…………..17
Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W.3d 644 (Tex. 2006)…..17
Low v. Henry, 221 S.W.3d 609 (Tex. 2007) ………...……………………..…3, 8, 9
R.R. Comm 'n of Tex. v. Tex. Citizens for a Safe Future & Clean Water, 336 S.
W3d 619, (Tex. 2011) ………………………………………………..…………...16
Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004)……...….8
Tex. Dep't of Protective and Regulatory Services v. Mega Child Care, 145 S.W.3d
170, 177 (Tex. 2004). …………...………………………………………………..16


TEXAS COURTS OF APPEALS

Ebner v. First State Bank of Smithville, 27 S.W.3d 287 (Tex. App.—Austin
2000)………………………………………………………………………………14
In the Interest of T.K.W., 2010 Tex. App. LEXIS 1040, *11, 2010 WL 546584
(Tex. App. San Antonio Feb. 17, 2010)………………………………….…...……8
Randolph v. Jackson Walker, L.L.P., 29 S.W.3d 271 (Tex. App.-Houston [14th
Dist.] 2000, pet. denied)…………………………………………………..…..……8

TEX. CONSTITUTION

Tex. Const., Art. 1, Sec. 16……………………………………………………18-19

STATUTES

Texas Civil Practice and Remedies Code Chapter 10 …………………..………6, 9
TEX. CIV. PRAC. & REM. CODE 10.004………………………………..……3-6, 8-11
Texas Election Code, Chapter 52…………………………………….…………..20
Texas Election Code, Sec. 128.001(a)(2)……………………………………..15, 20
Texas Election Code, Sec. 213.016………………………………………...…15, 17
Texas Government Code 311.011 (b)……………………………………………….17

TEXAS RULES OF CIVIL PROCEDURE

Texas Rule of Civil Procedure 11………………………………2, 4, 7, 11-14

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. vi
TEXAS RULES OF EVIDENCE

Tex. R. Evid.
201(c)(2)……………………………….……………………………19, 20

OTHER AUTHORITIES

Notes     of    Advisory      Committee       on Rules—1993 Amendment
https://www.law.cornell.edu/rules/frcp/rule_11 ………………..……………..11-12




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. vii
TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

1.            Appellant, David A. Rogers (hereinafter “Rogers”), hereby moves that the

honorable Court of Appeals reconsider, as a panel or, in the alternative en banc,

and reverse the sanctions 1 order of the district court and render a decision

denying or modifying the sanctions against Rogers. In support of this motion

Rogers shows this honorable Court as follows:

                                                                Statement on Oral Argument

2.            Oral argument is requested because this sanctions argument is legally

complex and the allegations regarding evidence may appear somewhat

perplexing.

                                                                   Statement of the Case

3.            Appellant Rogers represented Dr. Laura Pressley (“Pressley”) in a contested

2014 run-off election for the District 4 City Counsel seat of Austin, Travis County,

Texas. Pressley is a pro se Appellant of said contest in consolidated Appeal

Number 03-15-00368-CV.

4.            Appellee Gregorio "Greg" Casar (“Casar”) is the contestee in Pressley’s

action. The trial court held that Casar won the run-off in said election.

																																																													
1
  Throughout this brief, Rogers will refer to “sanctionable conduct.” Rogers does not concede
that the conduct was properly found to be sanctionable, to the extent such concession might bar
further appeal. Rather, Rogers makes a conditional, arguendo concession. Even if the conduct
was sanctionable, the sanction was excessive.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc          p. 1
5.            Rogers asserts that the trial court, Honorable Dan Mills presiding, erred

in granting sanctions against Rogers. The motion for sanctions was based on

the factual allegations asserted in the 5th and 6th Amended Contests.2

6.            The Trial Court and the panel failed to properly apply pertinent

provisions of TRCP Rule 11 regarding open court agreements, and the plain

language of Texas Civil Practice and Remedies Code Chapter 10 limiting

sanctions awards. In addition, newly created sworn public admissions by

Casar fatally undermine claims as to fees incurred.

                                                                Statement of Facts

7.            Rogers adopts, incorporates, and includes by reference the Statement of

Facts in his Appeal Brief as if fully set forth herein. Rogers adds the following

facts, asking the Court to take judicial notice of public records under Tex. R. Evid.

201(c)(2), created by Casar and sworn by him under penalty of perjury.3 Relevant

																																																													
2
  In Casar’s Amended Motion for Sanctions, filed 5-22-2015, Casar complained of the 6th
Amended Contest, which omitted some of the materials complained of in the 5th Amended
Contest. (080715 CR 3-7) Similar complaints were made in the Second and Third Amended
Motion for Sanctions, filed 6-12-2015. (080715 CR 8-12) (072915 CR 1934-1939)
3
  The URLs for these filings are: http://www.austintexas.gov/edims/document.cfm?id=234975
(July 15, 2015)
 http://www.austintexas.gov/edims/document.cfm?id=246589 (Jan 15, 2016);
http://www.austintexas.gov/edims/document.cfm?id=258181 (July 15, 2016);
http://www.austintexas.gov/edims/document.cfm?id=264497 (Oct 11, 2016);
http://www.austintexas.gov/edims/document.cfm?id=265620 (Oct. 31, 2016);
http://www.austintexas.gov/edims/document.cfm?id=265717 (Nov. 2, 2016);
http://austintexas.gov/cityclerk/elections/2016campaignfinancereporting.htm ;
http://www.austintexas.gov/edims/document.cfm?id=269909 (Jan. 17, 2017)
These are official City of Austin Records, maintained on the City of Austin website, the accuracy
of which is sworn to by Mr. Casar on the second page of each report.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc         p. 2
excerpts of these official City of Austin records and a summary chart are attached

as an Appendix. Casar’s sworn campaign finance records reveal payment of

$23,350 in legal fees to three law firms and $7,794.44 in legal costs. His sworn

statements show no incurred but unpaid costs and fees

8.            No evidence was presented that Rogers possessed the ability to pay such a

large sanction; therefore, no controverting evidence was produced.                                                                                                              If such

evidence had been put forward, it would have shown that Rogers’ law firm lost

$16,881.04 during the six months it represented Pressley, mainly due to Pressley’s

non-payment of large agreed expenses. See attached Appendix 2. The only

“evidence” pointed to by the trial court and the panel regarding Rogers’ ability to

pay sanctions4 was a post Motion for Summary Judgment settlement agreement,

prior to the conclusion of the sanctions hearing, in which Rogers’ reduced his fee

to Pressley by over $40,000. Rather than evidence of Rogers’ ability to sustain a

																																																																																																																																																																																																				

4
  Ability to pay sanctions awards is a factor required to be considered in assessing sanctions
under the Low v. Henry, 221 S.W.3d 609 (Tex. 2007) decision, which explicates application of
TEX. CIV. PRAC. & REM. CODE 10.004. The trial court addressed this factor in paragraph 75 of
its decision, saying: “Rogers has assets and income sufficient to be able to pay a monetary
sanction. Specifically, Rogers is a practicing attorney who charges approximately $350/hour.
Additionally, Rogers testified he has the financial ability to be able to forgo legal fees of
approximately $51,500 from Pressley.” Rogers did not testify to that, nor is it true.
The court added in paragraph 148 of its decision, saying: “Rogers has the ability to earn income
sufficient to justify the award of sanctions.” In fact, the sanction combined with the non-
payment by Pressley led Rogers to dramatically downsize his practice, ending employment of
four contractors and reducing his physical space by more than 50%. Pressley’s non-payment on
this case alone was catastrophic for Rogers’ practice, and there is no evidence in the record that
he has the capability to pay the very large additional sanctions ordered by the trial court.
See also panel opinion at 49.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc                                                                                                      p. 3
further $50,000 loss, it strongly suggests the truth – that Rogers did NOT have the

ability to pay such an enormous sanction.

                            Statement of Issues Presented

9.    Issue 1. The trial court erred by awarding sanctions against Rogers without

applying the plain statutory language of Chapter 10 of the Civil Practices and

Remedies Code.

10.   Sub issue 1-A: 10.004(b) requires least severe sanctions. “The sanction

must be limited to what is sufficient to deter repetition.”

11.   Sub-issue 1-B: 10.004 (c)(3) limits “an order to pay to the other party” to

amounts actually “incurred” “because of the filing of the pleading or motion.”

Casar’s public filings show the actual “incurred” amount was only $31,144.33. The

sanctions ordered significantly exceeded this amount.

12.   Sub-issue 1-C: 10.0004 (3) limits sanctions to amounts “actually incurred”

“because of the filing of the pleading or motion,” a “but/for” causation standard.

Sanctions must be no more than the amount that actually incurred “because of” the

“sanctionable” portions of the pleading.

13.   Issue 2. The trial court and panel erred in holding that the right to seek

sanctions was not foreclosed and barred by the Rule 11 agreement that all issues

between the parties were resolved at the time the Rule 11 agreement was reached

in open court. The panel omitted from consideration the relevant portion of Rule

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 4
11 that allows such agreements to be made in open court without attorney

signatures.

14.   Issue 3. The trial court and the panel erred in holding that a Cast Vote

Record (“CVR”) is necessarily a Ballot Image. A Ballot Image is a CVR. A tally

sheet is a CVR. A database record is a CVR. But all CVRs are NOT Ballot

Images. Travis County produces Database File Records, which are CVRs, but

which are not Ballot Images. The statutes requires Ballot Images.




                                Summary of Argument

15.   Rogers requests this honorable Appeals Court reverse and render, denying

Casar’s Motion for Sanctions against Rogers.

16.   Issue 1. The trial court and the panel erred by awarding sanctions without

applying the statutory plain language of the Civil Practices and Remedies Code,

Chapter 10.

17.   Sub issue 1-A: 10.004(b) requires least severe sanctions. “The sanction

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 5
must be limited to what is sufficient to deter repetition.” Neither the trial court nor

the panel made a finding that the sanctions imposed were limited to what is

sufficient to deter repetition and no testimony or evidence as to what was necessary

to deter repetition was given in court.

18.   Sub-issue 1-B: 10.004 (c)(3) limits “an order to pay to the other party” to

amounts actually “incurred” “because of the filing of the pleading or motion.”

Casar’s public filings show that only $31,144.44 was actually jncurred. The

sanctions ordered significantly exceed this amount. The maximum award,

assuming all attorney’s fees and all costs actually incurred were solely because of

the filing of “sanctionable” portions of the pleading, therefore, is $31,144.44.

19.   Sub-issue 1-C: 10.0004 (3) limits sanction to amounts “actually incurred”

“because of the filing of the pleading or motion.” This is a but/for causation

standard. The sanctions must be limited to the amount that was incurred “because

of” the “sanctionable” portions of the pleading. The trial court and panel admit

that the CVR argument was not the basis of sanctions, so much of the cost

“actually incurred” was not due to the “sanctionable” conduct. The trial court

conceded this point yet it awarded 100% of “costs,” to Casar; therefore, it has

confessed that the award is in error.

20.   The trial court and panel admit that the CVR argument was not the basis of

sanctions, so much of the cost “actually incurred” was not due to the sanctionable

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 6
conduct. The trial court conceded this point yet it awarded 100% of “costs,” to

Casar; therefore, it has confessed that the award is in error.

21.   Issue 2. The trial court and panel erred in holding that the right to seek

sanctions was not foreclosed and barred by the Rule 11 agreement that all issues

between the parties were resolved for purposes of imposing sanctions. The panel

omitted from its consideration the relevant portion of Rule 11 that allows such

agreements to be made in open court without signature of the attorneys.

22.   Issue 3. The trial court and the panel erred in holding that a Cast Vote

Record (“CVR”) is necessarily a ballot image. A ballot image is a CVR. A tally

sheet is a CVR. A database record is a CVR. But all CVRs are not ballot images.

(All elephants are grey mammals but not all grey mammals are elephants.)




23.   Travis County produces Database File Records, which are CVRs, but

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 7
which are not Ballot Images, which are required by statute.

                                                                Argument and Authorities

24.           Issue 1. In ordering and upholding the sanctions imposed, the trial court

and the panel ignored the plain language of Texas Civil Practice and Remedies

Code Chapter 10. The courts cited 10.001, 10.002 and 10.004, but did not engage

in analysis of the statute, opting instead to engage the Low5 decision and its

multifarious factors for a decision to sanction.

25.           Questions of law are reviewed by the appellate court de novo.6

26.           The trial court abused its discretion in awarding sanctions against Rogers by

ignoring the plain language of Texas Civil Practices and Remedies Code §10.004.

“A trial court's award of sanctions is reviewed under an abuse of discretion

standard. To determine if there is an abuse of discretion, we must look to see if the

court acted without reference to any guiding rules and principles." In the Interest of

T.K.W., 2010 Tex. App. LEXIS 1040, *11, 2010 WL 546584 (Tex. App. San

Antonio Feb. 17, 2010) (internal citations omitted.) “A trial court abuses its

discretion in imposing sanctions if it bases its order on an incorrect view of the law

or an erroneous assessment of the evidence.” Randolph v. Jackson Walker, L.L.P.,

29 S.W.3d 271, 276 (Tex. App.-Houston [14th Dist.] 2000, pet. denied). Such an

abuse of discretion requires reversal.
																																																													
5
    Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007).
6
    Tex. Dep't of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004)

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc        p. 8
27.   Sub issue 1-A: 10.004(b) requires least severe sanctions. “The sanction

must be limited to what is sufficient to deter repetition.” Neither the lower court

nor the panel issued an order to perform or refrain from performing any act, the

most limited sanction authorized under §10.004(c). Neither the trial court nor the

panel made a finding that the sanctions were limited to what is sufficient to deter

repetition. There was no trial court testimony or other evidence about what was

necessary to deter repetition. The court asked multiple questions about sanctions

and the Low factors while Rogers and opposing counsel were under oath but not

regarding what was necessary to deter repetition.

28.   The panel rejected the argument about the lack of evidence, stating that the

argument was waived for lack of citation to evidence in the record. But the point is

that there is no evidence in the record. No one testified about the minimum level

of sanction required, and no evidence on the question was presented by any party.

The trial court did not address the issue in its opinion, other than acknowledging

the existence of the standard in paragraph 150 and then not addressing it.

29.   Sub-issue 1-B: 10.004 (c)(3) limits “an order to pay to the other party” to

amounts actually “incurred” “because of the filing of the pleading or motion.”

Casar’s public filings show amount actually “incurred” was only $31,144.44. The

sanctions order requires the payment of more than $31,144.44. The maximum

award, assuming all attorney’s fees and all costs “actually incurred” were solely

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 9
because of the filing of the “sanctionable” portions of the pleading, therefore, is

$31,144.44. Any amount over the amounts actually incurred is a penalty, which

must be paid to the court. TEX. CIV. PRAC. & REM. CODE 10.004(c)(2).

30.   On page 48 of its opinion, the panel cites “TEX. CIV. PRAC. & REM. CODE

§10.004(c)(3) (authorizing as sanction order requiring sanctioned party to pay

reasonable expenses incurred as result of filing of pleading, including reasonable

attorney's fees).” The panel goes on to assert that Casar’s attorney presented

evidence of total attorney’s fees Casar had incurred. Subsequently, Casar has

created and filed with the City of Austin sworn campaign finance filings in which

he states that he has no incurred but not paid debt related to his campaign or office

holding, and that he has paid only $23,350.00 in legal fees, and only $7,794.44 in

legal costs.

31.   This is unsurprising. In his August 12, 2015 order, Judge Mills specifically

found that “Casar has not paid any of the legal fees.” Supp. CR IV, Vol. 1, p. 5.

Casar’s sworn filings contradicting his attorney were not, of course, in evidence at

the time of trial, as they had not yet been created. But this is not a one-time error.

Casar swore seven times over a period of eighteen months that he had no

outstanding incurred but not paid debt.           As Casar has, by his own sworn

statements, not “incurred” any debt, under CPRC 10.004(c)(3), the order to pay

him must be limited to, at most, the expenses actually “incurred.”

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 10
32.   The trial judge when he was under the mistaken impression that over

$200,000 was actually incurred, when he awarded less than $100,000 in sanctions.

Under the facts sworn to seven times by Casar, no more than a maximum of

$15,000 should be awarded against the two defendants combined, and no more

than $8,000 of that against Rogers.

33.   Sub-issue 1-C: 10.0004 (3) limits sanction to amounts “actually incurred”

“because of the filing of the pleading or motion.” This is a but/for causation

standard. The sanctions must be limited to the amount that was incurred “because

of” the “sanctionable” portions of the pleading.

34.   The but/for causation standard was explicitly recognized by the Advisory

Committee that drafted the 1993 amendment to federal Rule 11, upon which the

Texas CPRC 10 amendments are based:

      Since the purpose of Rule 11 sanctions is to deter rather than to
      compensate, the rule provides that, if a monetary sanction is imposed,
      it should ordinarily be paid into court as a penalty. However, under
      unusual circumstances, particularly for [subdivision] (b)(1) violations,
      deterrence may be ineffective unless the sanction not only requires the
      person violating the rule to make a monetary payment, but also directs
      that some or all of this payment be made to those injured by the
      violation. Accordingly, the rule authorizes the court, if requested in a
      motion and if so warranted, to award attorney's fees to another party.
      Any such award to another party, however, should not exceed the
      expenses and attorneys’ fees for the services directly and unavoidably
      caused by the violation of the certification requirement. If, for
      example, a wholly unsupportable count were included in a multi-count
      complaint or counterclaim for the purpose of needlessly increasing the
      cost of litigation to an impecunious adversary, any award of expenses

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 11
      should be limited to those directly caused by inclusion of the
      improper count, and not those resulting from the filing of the
      complaint or answer itself. ...

Notes of Advisory Committee on Rules—1993 Amendment
https://www.law.cornell.edu/rules/frcp/rule_11 (Emphasis added.)

35.   As both the trial and appellate courts admit that the CVR argument – the

bulk and heart of the litigation – was not the basis of sanctions, much of the “costs”

“actually incurred” was not due to the sanctionable conduct. Those costs, largely

the cost of depositions of Dr. Pressley and the County Clerk, would have been

incurred without the additional of the “sanctionable” portions of pleadings.

Despite that, the trial court awarded 100% of “costs” to Casar, after conceding that

less than 100% of “costs” were due to sanctionable conduct.          Therefore, the trial

court has confessed that the “costs” award is in error. This error alone requires

reversal.

36.   Issue 2. The trial court and panel erred in holding that the right to seek

sanctions was not foreclosed and barred by the Rule 11 agreement that all issues

between the parties were resolved at the time the agreement was made in open

court. The panel omitted from consideration the relevant portion of Rule 11 that

allows such agreements to be made in open court without attorney signatures.

      Texas Rule of Civil Procedure 11. Agreement to be in writing.
      Unless otherwise provided in these rules, no agreement between
      attorneys or parties touching any suit pending will be enforced unless
      it be in writing, signed and filed with the papers as part of the record,

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 12
      or unless it be made in open court and entered of record.

37.   The agreement Rogers seeks to enforce was made in open court and entered

of record. The panel asserts, on page 34 of its opinion, that “To be enforceable

under Rule 11, agreements between attorneys and parties must be signed.” That is

plainly not what the Rule requires.

38.   The colloquy between the Court and the Attorneys at the May 26, 2015

hearing makes it abundantly clear that all parties are agreeing at that time to a

“Mother Hubbard” clause that closes all issues in the lawsuit effective on that day.

RR (May26,2015) Vol.4 p.120 line 18 – p.121 line 9.

                    18.    MR. COHEN: Just a minute. Judge, on the order,
                    19.    I think it should be very clear about this, you have --
                    20.    you should put a mother hubbard clause in that says that
                    21.    this order resolves all the issues between all the
                    22.    parties in the case and is final and appealable. And if
                    23.    you'll write that in there then we will be able to -- we
                    24.    won't have the Court of Appeals sending it back for
                    25.    some –
                    1.     THE COURT: You want to do that, Mr. -
                    2.     MR. HERRING: I have no objection to that.
                    3.     THE COURT: You want me to just write it below
                    4.     my signature?
                    5.     MR. HERRING: Sure, that's fine.
                    6.     THE COURT: What is it you want me to say --
                    7.     MR. ROGERS: This order resolves all the issues
                    8.     between all of the parties and it's final and appealable.
                    9.     THE COURT: There you go.




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 13
42.      This agreement meets the Rule 11 plain language requirements, and the

explication made by this Court in Ebner v. First State Bank of Smithville, 27
S.W.3d 287, 296, (Tex. App.—Austin 2000) (internal citations omitted.)

         “To have a binding, open-court stipulation, the parties must dictate
         into the record all material terms of the agreement and their assent
         thereto.” The “made in open court” option in Rule 11 has been
         construed to provide an alternative way to establish an agreement of
         the parties when the preparation of a written agreement is not
         practical. (Rule 11 satisfied if “oral waiver or agreement made in open
         court is described in the judgment or an order of the court”).

   43.     Issue #3 The trial court and the panel erred in holding that a Cast Vote

 Record (“CVR”) is necessarily a ballot image. A ballot image is a CVR. A tally

sheet is a CVR. A database record is a CVR. But all CVRs are not ballot images.




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 14
44.              Travis County produces Database File Records, which are CVRs, but

which are not Ballot Images. See Testimony of Dana DeBeauvoir, Supp.

RR, Vol. 2, p. 211, line 9-24.

                             20. Q. I want to make sure I understand.
                             21.           So you're saying Hart has one machine that
                             22 creates ballot images but not cast vote records, and another
                             23 machine that creates cast vote records but not ballot images?
                             24 A. I think that's fair enough to say.

45.              The claims asserted by Rogers during the course of this election contest

preclude the imposition of sanctions pursuant to Texas Civil Practice and Remedies

Code Chapter 10. Most particularly, the trial court, while unpersuaded by the

argument that a CVR which does not contain a cast Ballot Image does not comply

with the statute, did not find the assertion sanctionable. This sound argument is the

heart of the case.

46.           It is uncontested that the relevant Texas statutes were enacted in 19977 and

2003.8 Those statutes require “ballot image storage” and “images of ballots cast.”

47.             Casar attempts to create ambiguity in the reading of the statutes by asserting

that various administrative agencies, years after enactment of the statutes, have

redefined the words of the statutes. However, the purported reinterpretations are

inconsistent with plain language and incongruent with the meaning of the statutes

as understood at the time of their enactment.
																																																													
7
    Texas Election Code, Sec. 128.001(a)(2)
8
    Texas Election Code, Sec. 213.016

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc             p. 15
48.   Administrative redefinition of statutes is not allowed. In R.R. Comm'n of Tex.

v. Tex. Citizens for a Safe Future & Clean Water, 336 S.W.3d 619, 625 (Tex. 2011), the

Texas Supreme Court reaffirmed its 20 year old rule that deference due to

administrative determinations is limited to those that are “‘reasonable and do[] not

contradict the plain language of the statute.’”.

49.   The Safe Future Court added that “this deference is tempered by several

considerations:”

      It is true that courts give some deference to an agency regulation
      containing a reasonable interpretation of an ambiguous statute. But there
      are several qualifiers in that statement. First, it applies to formal opinions
      adopted after formal proceedings, not isolated comments during a
      hearing or opinions [in a court brief]. Second, the language at issue must
      be ambiguous; an agency's opinion cannot change plain language.
      Third, the agency's construction must be reasonable; alternative
      unreasonable constructions do not make a policy ambiguous.

Id. (internal citations omitted.) (emphasis added.)

50.   Casar has put forward no evidence of any “formal opinions adopted after

formal proceedings,” and has explicitly attempted to rely on a 2008 “isolated

comments during a hearing or opinions [in a court brief].” These comments are due

no deference.

51.     The plain language of the statutes require an “image” of a “ballot.” A “Cast

Vote Record,” as a mere database record is neither “image” nor “ballot.”




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc    p. 16
52.      In Texas Dep’t of Protective and Regulatory Services v. Mega Child Care,

145 S.W.3d 170, 177 (Tex. 2004), the Texas Supreme Court, in overruling a 25-

year-long pattern of erroneous interpretation of administrative law by this court,

made it clear that Texas embraces an unusually strong version of the plain meaning

rule.

        If the statutory text is unambiguous, a court must adopt the
        interpretation supported by the statute's plain language unless that
        interpretation would lead to absurd results.

See also AIC Mgmt. v. Crews, 246 S.W.3d 640 (Tex. 2008) (Willet, J., concurring)
(internal citations omitted) (citing to Alex Sheshunoff Mgmt. Servs., L.P. v.
Johnson, 209 S.W.3d 644, 652 n.4 (Tex. 2006) and 542 U.S. 241, 267, 124 S. Ct.
2466, 159 L. Ed. 2d 355 (2004) (Scalia, J., concurring in the judgment).

53.     The language of Texas Election Code 128.001(a)(2) and 213.016 is

unambiguous, does not lead to absurd results, and does not work an absurdity or

manifest injustice. Therefore, the Court must enforce the plain language requiring

the storage and printing of images of ballots cast. Not database records. Not mere

electronic tally sheets.

54.     Casar argues that the plain meaning rule does not apply, because subsequent

statements by administrative agencies contradict the plain meaning, citing Texas

Government Code 311.011 (b): “Words and phrases that have acquired a technical or

particular meaning, whether by legislative definition or otherwise, shall be construed

accordingly.”


Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 17
55.           First, there is no unanimous or consistent re-definition of a “ballot image” as a

“Cast Vote Record” at the federal level, within the Texas Secretary of State’s Office,

or within the manuals of Hart InterCivic governing this very voting system. The Hart

manuals concede that a CVR is not a ballot image.                     Hart's own Ballot Now

Operations Manual documentation9 provided to Travis County states that the eScan

subsystem scans each paper ballot to create an exact “digital image of the ballot”

cast. The eScan creates and stores a ballot image (a bitmap, .bmp file), then reads

the data to create a Cast Vote Record. (Ballot Now manual, CR (Vol. 1) 1422-

1729, page 1445 and 1680-1681). Thus, the Travis County’s Hart manual refers to

the CVR (a data structure used to transfer data for tabulation in Tally) and the

ballot image (bitmap, .bmp file) as two different creations.

56.           Furthermore, each suggestion of such a re-definition put forth by Casar is dated

AFTER the statutes were enacted in 1997 and 2003,10 and so were not considered by

the legislature, and could not have been intended to have effect in defining statutes

written years earlier. TEX. CONST., ART. 1, SEC. 16. States: “No bill of attainder, ex



																																																													
9
  CR (Vol. 1) 1422-1729, Ballot Now Manual produced by Travis County. Overview, p. 1445:
The voted paper ballots that were printed for processing by an eScan unit at a polling place are
scanned by the scanner inside the eScan to create digital images of the voted ballots to extract the
cast vote records (CVRs) for delivery to the Tally application.
10
   The Texas Secretary of State references cited are in 2012, 2014 and 2015. A single Election
Assistance Commission reference, which is mischaracterized as described supra, is dated 2007.
There is no evidence that the “Words and phrases [] ha[d] acquired a technical or particular
meaning” prior to statutory enactment.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc            p. 18
post facto law, retroactive law, or any law impairing the obligation of contracts,

shall be made.” Administrative redefinitions are not exempt from this rule.

57.           The Federal government also defines “Ballot image” without reference to

the notion of “Cast Vote Record.” In 1990, the Federal Election Commission’s

Performance and Testing Standard for Punchcard, Marksense, and Direct

Recording Electronic Voting Systems (DRE)11 reported:

              To attain a measure of integrity over the process, DRE systems must
              also maintain images of each ballot that is cast, such that records of
              individual ballots are maintained by a subsystem independent and
              distinct from the main vote detection, diagnostic, processing and
              reporting path.

58.           The FEC distinguishes what would later be known as “Cast Vote Records”

from ballot images, saying there should be two pathways for vote records in

DRE’s: a) images of ballots cast capability, and b) vote detection, processing and

reporting path for vote data. The CVR is a reporting path/subsystem for reporting

vote results to the Tally system and a ballot image is an image file that is

independent from a data reporting path.




																																																													
11
  The Court is requested to take judicial notice of this official federal government record, as
required under Texas Rule of Evidence 201.
http://votingmachines.procon.org/sourcefiles/fec1990.pdf
https://josephhall.org/fec_vss_1990_pdf/FEC_1990_Voting_System_Standards.pdf
The Federal Election Commission’s 1990 Performance and Testing Standard for Punchcard,
Marksense, and Direct Recording Electronic Voting Systems, p. 48.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc               p. 19
59.             The Federal Elections Commission’s 2002 Voting System’s Standards,

Volume 1, Performance Standards12 repeated the 1990 DRE requirement for

DRE’s two independent pathways for vote data and ballot images. (p. 31-Section

2.2.4.2, p. 60–Section 3.2.1b(2), and page 135—Section 9.5.1.2.a).13

60.           The Texas Secretary of State’s Glossary defines “Ballot image” without

reference to notion of “Cast Vote Records,”14 and does not define “Cast Vote

Record.” Secretary of State’s Glossary of Election Terminology (CR (Volume 1)

1409, p. 2).

61.           Casar suggests the SOS may casually redefine the words in statutes based on

TEX. ELEC. CODE §52.075, which allows the SOS to “prescribe the form and content

of a ballot for a… electronic voting system .. to conform to the formatting

requirements of the system.” This language does not allow the SoS to ignore the

requirement of Texas Election Code, Sec. 128.001(a)(2) for “a main computer to

coordinate ballot presentation, vote selection, ballot image storage, and result

tabulation.”

62.              The Texas Election Code clearly requires “ballots,” “images of ballots

																																																													
12
    The Court is requested to take judicial notice of this official federal government record, as
required under Texas Rule of Evidence 201.
https://www.eac.gov/assets/1/Page/Voting%20System%20Standards%20Volume%20I.pdf
Elections Commission’s 2002 Voting System’s Standards, Volume 1, Performance Standards.
13
   But see U.S. Election Assistance Commission Glossary, RR (Vol. 1) 1748.
Federal Election Assistance Commission Glossary 2007, RR (Vol. 1) 1745.
14
   See Attached Exhibit RR (Volume 1) 1409, Texas Secretary of State’s Glossary of Election
Terminology, http://www.sos.state.tx.us/elections/laws/glossary.shtml.

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc            p. 20
cast,” and “ballot images” be counted and used to verify voters’ intent. An actual

digital, electronic image file in the form of various types such as a bitmap, pdf,

jpg, png, etc. is a different type of file from a CVR database file.                  The

legislature’s specific language of “ballot image” requires a secondary method for

verifying ballot counts. The Travis County method, simply printing out the same

CVR data to a predefined CVR template, and counting those CVR’s which is

what was already electronically counted, is not the independent verification path

mandated by the Legislature in order to preserve the integrity of the vote.

                                         Prayer

63.     Rogers prays that this Court reverse and render, denying Casar’s request

for sanctions in its entirety, or in the alternative, that the Court reverse and render

and substantially reduce the sanctions. Further in the alternative, Rogers prays

the court reverse and remand for further proceedings consistent with those errors

the Court determines.


                                          RESPECTFULLY SUBMITTED,

                                            /s/ David Rogers
                                         DAVID ROGERS
                                          Law Office of David Rogers
                                          State Bar No. 24014089
                                          1201 Spyglass Drive, Suite 100
                                          Austin, TX 78746 (512) 923-1836
                                          (512) 201-4082 (fax)
                                          Firm@DARogersLaw.com

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc    p. 21
                        CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Motion was
 served upon other parties and Counsel of record for Appellants via the Court’s
 online filing system on this 13th day of February, 2017.
Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimile
Kurt@KuhnHobbs.com


Charles 'Chuck' Herring Jr.
State Bar No. 09534100
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin, TX 78701
(512) 320-0665 Telephone
(512) 519-7580 Facsimile
cherring@herring-irwin.com
ATTORNEYS FOR APPELLEE GREGORIO “GREG” CASAR


Dr. Laura Pressley
10203 Woodglen Cove
Austin, TX 78753
LauraPressley@startmail.com
Pro Se



                                            /s/  David Rogers
                                          DAVID ROGERS
                                          Pro Se

Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 22
                       CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify that
this document contains 4,496 words.


                                         /s/David Rogers
                                         David Rogers
                                         SBN 24014089
                                         Law Office of David Rogers
                                         1201 Spyglass Suite 100
                                         Austin, TX 78746
                                         (512) 923-1836
                                         (512) 201-4082 [Facsimile]




Rogers Appellant First Amended Brief on Motion to Reconsider and Reconsider En Banc   p. 23
Appendix "1"
                    CASAR LEGAL EXPENSES & FEES



DATE                 NAME                   DESCRIPTION      AMOUNT

06/30/15             Herring and Panzer     legal expenses             7,794.44



08/26/15             Kuhn and Hobbs         legal fees                15,000.00

12/28/16             McGinnis Lochridge     legal fees                 2,750.00

12/28/16             Herring and Panzer     legal fees                 2,750.00

12/28/16             Kuhn and Hobbs         legal fees                 2,750.00

Expense Subtotal;    Legal Fees Subtotal:                        GRAND TOTAL :
$7,794.44            $23,350.00                                      $31,044.44
Casar Campaign Finance Report 7-15-2015
    CANDIDATE I OFFICEHOLDER                                                                                                                                                                                                 FORM            CIOH
    CAMPAIGN FINANCE REPORT                                                                                                                                                                                 COVER SHEET PG 1

                                                                                                                       1      Filer 1D                                                                  2    Total pages filed:
The CIOH Instruction Guide explains how to complete this form.
                                                                                                                                                                                                                              33 ~
                                                                                                                                                                                                                                    >-:::              ....
3   CA~ DIDATE /          MS/MRS /MR                                                   FIRST                                                                                Ml                                                   c:
                                                                                                                                                                                                                OFFICE USE.ONL Y (ft
    OFFICEHOLDER
                                                                                       Greg                                                                                                                              c::=
    NAME                                                                                                                                                                                                Dilll> Re<>!IVed r    ::0~
                                                                                                                                                                                                                                    ......      ..,:z
                                                                                                                                                                                                                                                oo
                         00000 o00 000000 0 00 0U0000000 0 0 U00000 0 0000000000000000000000000 o 000000 0 00 0 0 0000'0oOOOO-OOOOOHOh0000"'00.HOOt . . H   00 0000 0 ....000HHOOO OOHOOOOOHOOOOOO. .                               U1
                                                                                                                                                                                                                                                fTI-
                           NICKNAME                                                    LAST                                                                                 SUFFIX                                                              --I
                                                                                                                                                                                                                                                o;;
                                                                                                                                                                                                                                  ~~·
                                                                                                                                                                                                        Receipt~
    ADDRESS
                                                                                                                                                                                                                                  U1
    ocllan~ cl-ess       Austin, TX                78701                                                                                                                                                Dale Processed



                                                                                                                                                                                                        Dalo Image  CANDIDATE I OFFICEHOLDER REPORT:                                                                                                          FORM      CIOH
  SUPPORT & TOTALS                                                                                                             COVER SHEET PG 2
                                                                                                                                                          20133

13 CIOH NAME                       Casar, Greg                                                                   14 Filer ID


15 NOTICE                          This box is for notice of political contributions accepted or political expenditures made by po l~lcal committees to support the
  FROM                             candidate I officeholder. These expenditures may have been made without the candidate's 01 officeholder's knowledge or
  POLITICAL                        consent. Candidates and officeholders are required to report this information only if they receive notice of such expenditures.
  COMMITIEE(S)
  OIU!drtionaJPages                 COMMITIEE TYPE           COMMmEE NAME

                                   D       GENERAL
                                                             COMMmEE ADDRESS

                                   D       SPECIFIC




                                                             COMMITIEE CAMPAIGN TREASURER NMIE


                                                             COMMITTEE CAMPAIGN TREASURER ADDRESS




16 CONTRIBUTION                    1.       TOTAL POLITICAL CONTRIBUTIONS OF $50 OR LESS (OTHER THAN PLEDGES,
   TOTALS                                   LOANS. OR GUARANTEES OF LOANS). UNLESS ITEMIZED                                                $                    0.00

                                   2.       TOTAL POLITICAL CONTRIBlJTIONS
                                            (OTHER THAN PLEDGES, lOANS, OR GUARANTEES OF LOANS)                                            $             35,785.55
 ----------
  EXPENDITURE                      3.       TOTAL POLITICAl EXPENDITURES OF $100 OR lESS, UNLESS ITEMIZED
                                                                                                                                           $                    0.00
  TOTALS

                                   4.       TOTAL POLITICAL EXPENOrTUR£5
                                                                                                                                           $                    0.00
 ----------
  CONTRIBUTION                     5.       TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE LAST DAY OF THE
                                                                                                                                           $             34,706.62
  BALANCE                                   REPORTING PERIOD
 ----------
  OUTSTANDING                      6.       TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
                                                                                                                                           $                    0.00
  LOAN TOTALS                               OF THE REPORTING PERIOD

17 AFFADAVIT



                                                                                 I swear, or affirm, under penalty of perjury, tha e accompanying report is
                                                                                 true and correct and includes an inlormatio      quired to be reported by me
                                                                                 under Title 15, E ction Code.

           ,.•f.m~-.._   ROBERTO ACOSTA
          fJ>,~'·l• Notary Public. State of Ie•os
          t~!..~..:~J                   t.Av Commission Expnes
          \~;,
            -.,,,,......, ..~;;/
                       ~
                                            April 21. 2019



            AFFIX NOTARY STAMP I SEAL ABOVE


   Swom to and subscribed before me. by the said                  Carl:f.&{Og.JD                  (As~              • this the ___._17-"'---rft_l-}
                                                                                                                                               _ _ _ _ day
   of         )vl.~                       , 20 15 ,to certify which, witness my hand and seal of office.




                                                                          www.el tcs.state.tx.us                                               Vers10n Vl.0.2B282
  SUBTOTALS - C/OH                                                                                   FORM   C/OH
                                                                                             COVER SHEET PG 3
                                                                                                               3 of 33

18 FILER NAME                                                                  19 Filer ID
  Casar, G r eg

20 SCHEDULE SUBTOTALS
                                                                                                   SUBTOTAL AMOUNT
   NAME OF SCHEDULE


   1.
         0   SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                     $              35,785.55


   2.
         0    SCHEDULE A2: NON-MONETARY (IN-KIND) POLITICAL CONTRIBUTIONS                      $

   3.
         0    SCHEDULE B: PLEDGED CONTRIBUTIONS                                                $

   4.
         0    SCHEDULE E: LOANS                                                                $


   5.
         0    SCHEDULE Fl: POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS                 $

   6.
         0    SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                         $

   7.
         D    SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS                $

   B.    D    SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                           $

   9.
         0    SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF CIOH           $

   10.
         0    SCHEDULE 1: NON-POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS              $               8,873.37

              SCHEDULE K: INTEREST, CREDITS, GAINS, REFUNDS, AND CONTR IBUTIONS RETURNED
   11.
         0    TO FILER                                                                         $




Forms provided by Texas EthiCS CommiSSion         www.eth1cs.srate.tx.us                               VersiOn Vl.0.282B<
      NON~POLITICAL EXPENDITURES
                                                                                                                                                            SCHEDULE                 I
      MADE FROM POLITICAL CONTRIBUTIONS
                                    The Instruction Guide explains how to complete this form.

1    Total pages Schedule 1:   2 FILER NAME                                                                                      FileriD
      Sell: 113 Rpt                Casar, Greg                                                                            13
4 Date                         5 Payee name
      06/1112015                   Central Market
6     Amount($)                7 Payee Address;                    City; State;        Zip

                                   4001 N Lamar Blvd.
               168.84

                                   Austin, TX 78756

8       PURPOSE                (a) Category (See lns1111C1Jons tor ewnpleO or   •=plablo cat"l!ories)   (b) Description   (See iTJStructions regarding type of lntormolion reqiiiiO(l .)
           OF                      Event Expense                                                           food for fundraising event
      EXPENDITURE



      Date                         Payee name
      06/03/2015                   First Data

      Amouot(S)                    Payee Address;                  City; State;        Zip

               119.60              5565 Glenridge Connector NE

                                   Atlanta, GA 30342

        PURPOSE                (a) Category (see Jnstrutllons lor~· ot acr:tplallle categories) (b) Description (see instructions re~arding type or inlorrnalion AOqul~.)
           OF                      Accounting/Banking                                               merchant account fees
      EXPENDITURE



      Date                         Payee name
      06/3012015                   Herring & Panzer, L.L.P.
      Amount($)                    Payee Address:                  City; State:        Zip

                                   1411 West Avenue, Suite 100
             7.794.44

                                   Austin, TX 78701
        PURPOSE                (a) Category (SH ilstnrdlonstor examples of acceplilble ~ies) (b) Description (See JnSUUCiions r<9Af0ing type Ill lntonnalfon requked.)
          OF                       Legal Services                                                legal expenses
      EXPENDITURE



      Date                         Payee name
      06/1112015                   Office Max
      AmOUnt($)                    Payee Address;                  City; State; Zip
                                    907 W 5th St.
                   5.49

                                   Austin, TX 78703
        PURPOSE                (a) category {SoelflstrutllonS fOr txampln Dl &cttptablo colegories) (b) Description       {Stt Instructions r~OJdlng type or Jnrorma1ion noqulftd.)
          OF                       Event Expense                                                        nametags
      EXPENDITURE




    arms provtCasar Campaign Finance Report 1-15-2016
     CANDIDATE I OFFICEHOLDER                                                                                                                                                     FORM     CIOH
     CAMPAIGN FINANCE REPORT                                                                                                                               COVER SHEET PG 1

                                                                                        1   Filer ID                                                  2      Total pages filed:
The CIOH Instruction Guide explains how to complete this form.
                                                                                                                                                                                   8
3    CANDIDATE/                 MS/MRSIMR                      FIRST                                                         Ml                                    OFFICE USE ONLY
     OFFICEHOLDER                                                                                                                                                                  c.:>
                                                               Greg
     NAME                                                                                                                                              oare Recelwd                                )>
                                                                                                                                                                                   ("_        c::
                                                                                                                                                                                   ::.n       (/)
                                NICKNAME                       LAST                                                          SUFFIX
                                                                                                                                                                                   z      ::o:::!
                                                                                                                                                                                   ~      , z
                                                               casar                                                                                                               c..n   C)
                                                                                                                                                                                          ITI-
                                                                                                                                                                                                   0

4     CANDIDATE/                ADDRESS I PO BOX;       APT I SUITE#;            CITY;                                      ZIP CODE
      OFFICEHOLDER
                                301 West 2nd Street
      MAILING
      ADDRESS
     D    Chango at Ad·;:;,·_~:;· ·--   ..            1
                                                                                                                                                                            .··_~~:./~-~.''·~
9     PERIOD                    Month       Day        Year
      COVERED                         07/0112015                                       THROUGH


10 ELECTION·                            ELECTION DATE                                                          ELECTION TYPE
                                Month       Day        Yl!ar                    DPrirnuy                      ORunoff                                     OO!her

                                                                                OGeneral                      DSpecial


11 OFFICE                       OFFICE HELD [If any)                                                         i.2 OFFICE SOUGHT (If known)
                                Austin City Council


                                                                                                . .. : .     ..                                              . ..
                     ...·,:'                                       r.   #   ~    •••
                                                                                                           · • ·   I                                           ~




                                                                                GOTOPAGE2
    orms proVided bY Texas Ettucs ~,.:omm1ss1on                         www.ethics.state.tx.us                                                                                     Vers1on Vl.0.34046
  CANDIDATE I OFFICEHOLDER REPORT:                                                                                                        FORM       ClOH
  SUPPORT & TOTALS                                                                                                             COVER SHEET PG 2
                                                                                                                                                         2of8

13 C/OHNAME                     Casar, Greg                                                                    J41=iler ID


15 NOTICE                       This box is for notice of polilieaJ contributions acc;epted or political expenditures made by political committees to support the
  FROM                          candidate I officehOlder. These expencfrtures may have been made wirhout the candidate's or officeholder's knowfedge or
  POLITICAL                     consent. Candidates and officeholders are required to report this information only if they receive notice of such expenditures.
  COMMITTEE($)
  0 Addido~    Pages              COMMITTEE TYPE          COMMITTEE NAME

                                0      GENERAL
                                                          COMMITTEE ADDRESS

                                0      SPECIFIC




                                                          COMMITTEE CAMPAIGN TREASURER NAME


                                                          COMMITTEE CAMPAIGN TREASURER ADDRESS




16 CONTRIBUTION                 1.      TOTAL POLITICAL CONTRIBUTIONS OF $50 OR LESS (OTHER THAN PLEDGES,
  TOTALS                                LOANS, OR GUARANTEES OF LOANS), UNLESS ITEMIZED                                                   $                  0.00

                                2.      TOTAL POUTICAL CONTRIBUTIONS
                                        (OTHER THAN PLEOGES, L.OANS, OR GUARANTEES OF LOANS)                                              $             1,180.00

   EXPENDITURE                  3.      TOTAL POLITlCAL EXPENDITURES OF $100 OR LESS, UNLESS ITEMIZED
   TOTALS                                                                                                                                 $                  0.00

                                4.      TOTAL POUTlCAL EXPENDmJRES
                                                                                                                                          $                  0.00

   CONTRIBU'UON                 5.      TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE LAST DAY OF THE
   BALANCE                              REPORTING PERIOO                                                                                  $             9,857.62

   OUTSTANDING                  6.      TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
   LOAN TOTALS                          OF THE REPORTING PERIOD                                                                           $                  0.00

17 AFFADAVIT


                                                                              I swear, or affirm, under pen~ry, that the accompanying report is
                                                                              true and correct ancl includes all · aden required to be reported by me


                                                                              ·~-~
              .tt~t:~z~,~              ROBERTO ACOSTA
              ~*'~i Notary Public·. State ot Texas
              \r..··....~/ Comm. Exp11es 04-21·2019                                                                 ~-·
                 ..,.o:..,.-"        Notary ID 130198533


                                                                                                  Si~f Candidate or Officeholder

              AFFIX NOTARY STAMP I SEAL ABOVE

                                                                                                                                ,~..,..
    SWorn to and subscribed b~fore me, by the said              C::"t.~.z.~              ~                          this the                          day
    of   JANvML-f                     . 20 ' "
                                                    , to certify which, witness my hand and seal of office.




             tZ . .A. ..~ LA-                                   ~                   A..,.,l;\                           tJo-r"~ ~       VliS ~ '--"
                                                                                                                         Tille or omcer adm101stenng oam
         S1gnature of otr1cer aa tunistering                    Printed name of officer aaminiStenng


 orms provil:llil  SUBTOTALS • CIOH                                                                                  FORM   C/OH
                                                                                            COVER SHEET PG 3
                                                                                                             3of8

18 FILER NAME                                                                 19 Filer ID
  Casar, Greg
20 SCHEDULE SUBTOTAlS
                                                                                                  SUBTOTAL AMOUNT
  NAME OF SCHEDULE


  1.    lEI   SCHEDULE A1: MONETARY POLmCAL CONTRIBUTIONS                                     $              1,180.00


  2.    D     SCHEDULE A2.: NON-MONETARY (IN-KIND) POLITICAL CONTRIBUTIONS                    $

  3.
        D     SCHEDULE B: PLEDGED CONTRIBUTIONS                                               $

  4.
        D     SCHEDULE E: LOANS                                                               $

  5.    0     SCHEDULE F1: POLITICAl EXPENDITURES FROM POLITICAL CONTRIBUTIONS                $

  6.    D     SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                        $

  7.    D     SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS               $

  8.    D     SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                   $

  9.
        D     SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                          $

  10.
        D     SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF CIOH          $

  11.   00    SCHEDULE 1: NON-POLITICAl EXPENDITURES FROM POLITICAL CONTRIBUTIONS             $             16,634.56

              SCHEDULE K: INTEREST, CREDITS, GAINS. REFUNDS, ANO CONTRIBLmONS RETURNED
  12.
        D     TO FILER                                                                        $




orms provtaea oy 1exas t:.tntcs CommtsSJOn        www.etntcs.state.tx.us                             VersiOn Vl .O.~
    NON-POLITICAL EXPENDITURES                                                                                                                       SCHEDULE               I
    MADE FROM POLITICAL CONTRIBUTIONS
                                 The Instruction Guide explains how to complete this form.

1 Total pages Schedule 1:   2 FILERNAME
                                Casar, Greg ·
                                                                                                                     13    FileriD
    Sch: 212 Rpt: 7/8
4   Date                    5 Payee name
    08126/2015                  Kuhn Hobbs PL!,.C
6 Amoum($)                  7 Payee Address;                    City; State; Zip

           15,000.00            3307 Northland Dr.
                                Ste. 310
                                Austin, TX 78731
8     PURPOSE               (a) Category (Seo lnsvucllons tor examples oiiii:CIIpblble ca~egortes) (b) Description   (SOe lnslrucdons regonling type of lnfonna11cn requi.-.1.)
           OF                   Legal Services                                                      Legal fees
    EXPENDITURE



    Date                        Payee name
    07/0112015                  Lopez Saltarelli, Amelia
    Amount($)                   Payee Address;                  City; State: Zip
                                P. 0. Box 1687
                75.00

                                Rockport, TX 78381
      PURPOSE               (a) category (See lnS!ruL11cns fllr examples at acceplabfo ClllegOrln) (b) Description   (Set! lnstruc:llons regarding type ollnformadon requln!d.)
        OF                      Solicitation/Fundraising Expense                                    Return of contribution
    EXPENDITURE                                                                                                                 I




    Date                        Payee name
    OB/0112015                  Mclean & Howard LLP
    Amount($)                   Payee Address;                  City; State; Zip

            1,000.00            901 5 Mopac Expy
                                Bldg 2, Ste..225
                                Austin, TX 78746
      PURPOSE               (a) Category (See lnSirueiiMS for eamp~es o1 ataiptable C818g011e$) (b) Description      (See inmlctions regarding type at lnfn.-n raquln!d.)
        OF                      Solicitation/Fundraising Expense                                    return Contribution
    EXPENDITURE




                                                                                                                                    '
t-orms proVided by Texas Ettltcs commtsston                             WNW.emtcs;state.tx.us                                                        versron Vl.0.3404~
Casar Campaign Finance Report 7-15-2016
     CANDIDATE I OFFICEHOLDER                                                                                                                                                                                              FORM             CIOH
     CAMPAIGN FINANCE REPORT                                                                                                                                                                          COVER SHEET PG 1

                                                                                                                                Filer ID                                                          2    Total pages filed:
The C/OH Instruction Guide explains how to complete this form.


3 CANDIDATE/                          MS/MRS/MR                                             FIRST
                                                                                                                        r                                               Ml
                                                                                                                                                                                                         OFFICE USE ONLY
                                                                                                                                                                                                                             5

     OFFICEHOLDER
     NAME
                                                                                            Greg                                                                                                                                          ~
                                                                                                                                                                                                  Dale Re

                                     .................................................................................. .......................................................................
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                          c:n                   g
                                                                                                                       .._
                                                                                                                                                                                                                                           c....                cr.
                                      NICKNAME                                               LAST                                                                       SUFFIX                                                             c.:.::
                                                                                                                                                                                                                                           r-
                                                                                             Casar
                                                                                                                                                                                                                                           f--0
                                                                                                                                                                                                                                                         :::o=
                                                                                                                                                                                                                                                         m:Z
4    CANDIDATE/                      ADDRESS I PO BOX;                           APT I SUITE#;                    CITY;                                                ZIP CODE                   Dille Hand-dotivM!d or Oale P~~ed                      rn :::_
     OFFICEHOLDER
     MAILING
                                      301 West 2nd Street
                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                         < ....
                                                                                                                                                                                                                                  r~u~                    .;~
                                                                                                                                                                                                  Rec  CANDIDATE I OFFICEHOLDER REPORT:                                                                                           FORM      C/OH
  SUPPORT & TOTALS                                                                                              COVE~        SHEET PG 2
                                                                                                                                            2015

13 C I OHNAME       Casar. Greg                                                                   14 Filer ID


15 NOTICE           This box is for notice of political contributions accepted or political expenditures made by political comminees to support the
  FROM              candidate I officeholder. These expenditures may have been made without the candidate's or offiCeholder's knowledge or
  POLITICAL         consent. Candidates and officeholders are required to report this information only if they receive notice of such expenditures.
  COMMITTEE(S)
                      COMMITTEE TYPE          COMMITTEE NAME

                    0      GENERAL
                                              COMMITTEE ADDRESS

                    0      SPECIF=IC




                                              COMMITTEE CAMPAIGN TRi;ASURER NAME


                                              COMMITTEE CAMPAIGN TREASURER ADDRESS




16 CONTRIBUTION     1.      TOTAL POLITICAL CONTRIBUTIONS OF= $50 OR LESS (OTHER THAN PLEDGES.
   TOTALS                   LOANS, OR GUARANTEES OF LOANS). UNLESS ITEMIZED                                                 $                     0.00

                    2.      TOTAL POLITICAL CONTRIBUTIONS
                            (OTHER THAN PLEDGES. LOANS, OR GUARANTEES OF LOANS)                                             $                     0.00
 ----------
  EXPENDITURE       3.      TOTAL POLITICAL EXPENDITURES OF $100 OR LESS, UNLESS ITEMIZED
                                                                                                                                                  0.00
  TOTALS                                                                                                                    $
                    4.      TOTAL POLITICAL EXPENDITURES
                                                                                                                            $                     0.00
 ---- ------
  CONTRIBUTION      5. .    TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE LAST DAY OF THE
                                                                                                                            $              7,210.62
  BALANCE                   REPORTING PERIOD
 --OUTSTANDING
    - -------        6.     TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
  lOAN TOTALS               OF THE REPORTING PERIOD                                                                          $                    0.00

17 AFFADAVIT



                                                                  I swear. or affirm, under penalty of perjury, that lhe accompanying report is
                                                                  true and c ect and includes all information required to be reported by me
                                                                  under Tit! 1 . Election Code




            AFFIX NOTARY STAMP I SEAL ABOVE




                                                           www.et 1cs.state.t.x.us
  SUBTOTALS • C/OH                                                                                  FORM   CJOH
                                                                                            COVER SHEET PG 3
                                                                                                               3of5

18 FILER NAME                                                                 19 Filer ID
  Casar. Greg
20 SCHEDULE SUBTOTALS
                                                                                                  SUBTOTAl AMOUNT
  NAME OF SCHEDULE


  1.     0   SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                    $

  2.
         D   SCHEDULE A2: NON-MONETARY (IN-KIND) POLITICAL CONTRIBUTIONS                      $


  3.     D   SCHEDULE B: PLEDGED CONTRIBUTIONS                                                $

  4.
         D   SCHEDULE E: LOANS                                                                $

  5.     D   SCHEDULE Fl: POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS                 $

  6.
         D   SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                         $


  7.     0   SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS                $

  B.
         0   SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                    $

  9.     0   SCHEDULE G : POLITICAL EXPENDITURES FROM PERSONAl FUNDS                          $

  10.
         0   SCHEDUlE H PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF C/OH            $

   11.
         0   SCHEDULE 1: JIION·POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS            $               1,647.00

             SCHEDULE K: INTEREST, CREDITS, GAINS, REFUNDS, AND CONTRIBUTIONS RETURNED
   12.
         0   TO FILER                                                                         $




 orms provtaea oy texas l::tntcs commtss•on      www.etntcs.state.bcus                                  ver:110n Vl.O.LU;



                                                                                                                            J
Casar Campaign Finance Report 10-11-2016
    CANDIDATE I OFFICEHOLDER                                                                                                                                                                                                                                                                                                                         FORM           C/OH
    CAMPAIGN FINANCE REPORT                                                                                                                                                                                                                                                                                                            COVER SHEET PG 1

                                                                                                                                                                                            1 Filer ID                                                                                                                         2       Total pages filed:
The C/OH Instruction Guide explains how to complete this form.
                                                                                                                                                                                                                                                                                                                                                      74

3   CANDIDATE/                  MS/MRS/MR                                                                                            FIRST                                                                                                                                       Ml                                                       OFFICE USE ONLY
    OFFICEHOLDER
                                                                                                                                      Greg
    NAME                                                                                                                                                                                                                                                                                                                       Date Rocei~~ed               25
                                                                                                                                                                                                                                                                                                                                                            ,__.
                                                                                                                                                                                                                                                                                                                                                            c:n                 :t>
                                                                                                                                                                                                                                                                                                                                                                                c::
                              . . . .. . . . . . . .. . . . . . . . .. . .. . ...... . . . . . . . .. . . .. . . . . .. . . . .. . . . . . . . . . . . . . . . . . . . . .. . . . . . . . ... . . . . . . . . . . . . .. . . . . . . u . . . . . . . . . . . . . .. . . .. . . . . . .. . . . . . . . . . . . . . .. . . . .


                                 NICKNAME                                                                                            LAST                                                                                                                                         SUFFIX                                                                    =
                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                            ----j
                                                                                                                                                                                                                                                                                                                                                                     :::o::!
                                                                                                                                                                                                                                                                                                                                                                                (f)


                                                                                                                                      Casar                                                                                                                                                                                                                          rnZ
                                                                                                                                                                                                                                                                                                                                                            ~        ,......,
4   CANDIDATE/
    OFFICEHOLDER
                              ADDRESS I PO BOX:                                                                 APT I SUITE # ;                                               CITY;                                                                                             ZIP CODE                                       Dale Ha/\d·deiiVered Gr Dale Postm~ - _....,.
    MAILING
                               P.O. Box 2391                                                                                                                                                                                                                                                                                                                -u       ~-<
    ADDRESS

    D   Change ot Address      Austin, TX                                78768
                                                                                                                                                                                                                                                                                                                               Rec"'t•


                                                                                                                                                                                                                                                                                                                               Date Processed
                                                                                                                                                                                                                                                                                                                                                           !:"'
                                                                                                                                                                                                                                                                                                                                                            Cf1
                                                                                                                                                                                                                                                                                                                                                                     oc:>
                                                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                                                                                                                rn
                                                                                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                            ....c
                                                                                                                                                                                                                                                                                                                               Dale Imaged



5   CAMPAIGN                   MS/MRS/MR                                                                                            FIRST                                                                                                                                       Ml
    TREASURER
    NAME                                                                                                                           Gustavo

                              ''"''" ' ''"'''"''"noooooo•onooooOOOOOOOo O oooo o oonooou oo ooooOoooooooooooo~ooooo ooO ooooo ooo ooooooooooo.,ooooooo o oo o o oooooooooonoooo oooo oo oooooo o ooouooo•.,••••,.•n•••••oooooooooo""'"'"''''''"'''"'""''""''''




                               NICKNAME                                                                                             LAST                                                                                                                                        SUFFIX

                                                                                                                                  Garcia

6   CAMPAIGN                    STREET ADDRESS (NO PO BOX PLEASE);                                                                                                                                                               APT I SUITE#;                                                          CITY;                                       STATE;          ZIP CODE
    TREASURER
    ADDRESS                                   7401 Ophelia Dr.
                                              Austin , TX 78752
    (Residence or Business)




7   CAMPAIGN                     AREA CODE                                                                   PHONE NUMBER                                                               EXTENSION
    TREASURER
    PHONE                                  (512)                                                                452-3857


8   REPORT
    TYPE
                                D                   January 15
                                                                                                                          0
                                                                                                                                              30th day llefore election .                                                   0                   Runoff
                                                                                                                                                                                                                                                                                                                     D                 15th day after campaign treasurer
                                                                                                                                                                                                                                                                                                                                       appointment (oflk:eholder only) ·

                                D                   July 15
                                                                                                                          D                   8th day beirne election
                                                                                                                                                                                                                            D                   Exceeded $500 limit
                                                                                                                                                                                                                                                                                                                     D                 Final Report (Anach C/OH-FR)


9   PERIOD                     Month                                 Day                                   Year                                                                                                                                                      Month                                Day                            Year
    COVERED
                                                  07/01/2016                                                                                                                      THROUGH                                                                                              09129/2016

10 ELECTION                                               ELECTION DATE                                                                                                                                                                                tLECTION TYPE
                                Month                                 Day                                  Year                                                          DPrimary                                                                     ORunoff                                                                      o     other
                                                   11108/2016
                                                                                                                                                                         0General                                                                     ospecial


11 OFFICE                      OFFICE HELD (if any)                                                                                                                                                                                                 12 OFFICE SOUGHT (if kf10Wn)
                               Austin City Council District 4                                                                                                                                                                                                  Austin City Council Place                                                        4




                                                                                                                                                                      GOTOPAGE2
Forms p rov1aea 0'y 1 exas ttn1cs comm1ss•on                                                                                                                   www.ettucs.state.tx.vs                                                                                                                                                                      Vers 1on Vl.0 .10'3t
  CANDIDATE I OFFICEHOLDER REPORT:                                                                                                               FORM   C/OH
  SUPPORT & TOTALS                                                                                                                  COVER SHEET PG 2
                                                                                                                                                           2of 74

13 C/OH NAME                       Casar. Greg                                                                      14 Filer ID


15 NOTICE                         This box is for notice of political conttibutions accepted or political expenditures made by political commirrees to support the
   FROM                           candidate I officeholder. These expenditures may have been made without che candidate's or officeholder's knowledge or
   POLITICAL                      consent. Candidates and officeholders are required to report this information only if they receive notice ot such expenditures.
   COMMITTEE($)
  D    Additional Pages                COMMITTEE TYPE       COMMITTEE NAME

                                   D      GENERAL
                                                            COMMITTEE ADDRESS

                                   D      SPECIFIC




                                                            COMMITTEE CAMPAIGN TREASURER NAME


                                                            COMMITTEE CAMPAIGN TREASURER ADDRESS




16 CONTRIBUTION                   1.       TOTAL POLITICAL CONTRIBUTIONS OF $50 OR LESS (OTHER THAN PLEDGES,
                                           LOANS, OR GUARANTEES OF LOANS), UNLESS ITEMIZED                                                   $                    0.00
   TOTALS

                                   2.      TOTAL POLITICAL CONTRIBUTIONS
                                           (OTHER THAN PLEDGES, LOANS, OR GUARANTEES OF LOANS)                                               $            34,450.50
 ----------
  EXPENDITURE
  TOTALS
                                  3.       TOTAL POLITICAL EXPENDITURES OF $100 OR LESS, UNLESS ITEMIZED
                                                                                                                                             $                114.27

                                   4.      TOTAL POLITICAL EXPENDITURES
                                                                                                                                             $            62,469.63
----------
  CONTRIBUTION
  BALANCE
                                   5.      TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE LAST DAY OF THE
                                           REPORTING PERIOD                                                                                  $            25,038.49
----------
  OUTSTANDING
  LOAN TOTALS
                                   6.      TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
                                           OF THE REPORTING PERIOD                                                                           $                    20.00

17 AFFADAVIT



                                                                                  I swear, or affirm. under penalty of perjury. that the accompanying report is
                                                                                  true and correct and includes all information required to be reported by me


               • ff"''""'"           SUSAN HI>.RR~t lexas
                    '!:li~~"\ Notorv PuOlic. s.tote .
                          ;~~   My Cornmissron Expues                             """"~
                   ~           ~~·l
                      ~:;,;r.,,~,\~~
                                              July 23. 201<1
                                                                      •
                                                                                        L.            C:i~
                                                                                                                       . \date or Officeholder
                                                                                                        ·~
              AFFIX NOTARY STAMP I SEAL ABOVE


      Sworn to and subscribed before me, by the said                   ~v'.t&:t ('A SD4t"'                             , this the        1(~
                                         .20 \ v     .                                                                                                  day
      of    oc=tv'b-«1                                 to certify which,   witne~y hand and seal ot office.


              ;;;;Jltl.
           Sign~f dfficer adm nrstemu
                                                                           s'-15t~vt ttu.('('"
                                                                  Printed name at officer admrmstering
                                                                                                                I
                                                                                                                                       ~oh.,-L... /
                                                                                                                             Title ot on1cer administering oCJ


orms provided by Texas EthiCS Commtss1on                                    www.ethiCS.state _tJcus                                               Vers1on Vl.0.109E
  SUBTOTALS· C/OH                                                                                   FORM   C/OH
                                                                                            COVER SHEET PG 3
                                                                                                             3ol74

18 FILER NAME                                                                 19 Filer ID
  Casar, Greg
20 SCHEDULE SUBTOTALS
                                                                                                  SUBTOTAL AMOUNT
  NAME OF SCHEDULE


  1.    [8]   SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                   $             33,831.00


  2.    [8]   SCHEDULE A2: NON-MONETARY (IN-KIND) POLITICAL CONTRIBUTIONS                     $                619.50


  3.    D     SCHEDULE B: PLEDGED CONTRIBUTIONS                                               $

  4.
        0     SCHEDULE E: LOANS                                                               $

  5.    [8]   SCHEDULE Fl: POLITICAL EXPENDITURES FROM POUTICAL CONTRIBUTIONS                 $             62,469.63


  6.    0     SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                        $

  7.
        D     SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS               $


  8.    D     SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                   $


  9.    D     SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                          $

  10.   D     SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF C/OH          $

  11.   D     SCHEDULE 1: NON-POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS             $

              SCHEDULE K: INTEREST. CREDITS. GAINS, REFUNDS. AND CONTRIBUTIONS RETURNED
  12.   D     TO FILER                                                                        $




orms provl!:led b\y Texas EthiCS Comm1ss1on       www.ethics.state.tx.us                              Vers1on Vl.O.l09€
Casar Campaign Finance Report 10-14-2016
I
I



         CORRECTION/AMENDMENT AFFIDAVIT
         FOR CANDIDATE/OFFICEHOLDER                                                                                                          FORM COR-C/OH

     1 F1ler ID (Ethics Commission Filers)                                               Total pages f1led:
                                                                                                                                                       OFFICE USE ONLY
                                                                                              37
                                                                                                                                                               .....,
     3 CANDIDATE/
       OFFICEHOLDER
       NAME
                               MS I MRSIMR




                               NICKNAME
                                                                      FIRST

                                                                     Gregorio
                                                                     lAST
                                                                                                                            Ml




                                                                                                                            SUFRX
                                                                                                                                          Oa ((l R tctlved


                                                                                                                                                                -
                                                                                                                                                                t;:::l

                                                                                                                                                                CJ"1
                                                                                                                                                                  c,::::)
                                                                                                                                                                  C?
                                                                                                                                                                  --l
                                                                                                                                                                                )>
                                                                                                                                                                                c::
                                                                                                                                                                                (/)

                                                                                                                                                                            ;:Xl:::!
                                                                     Casar                                                                                                  m:Z
                                                                                                                                                                 ~
                                                                                                                                                                ·_z:        o
                             I r)(l                                  0                                0                                                                     -
                                                                                                                                                                            m__.
                                                                                                                                                                              -
     4 ORIGINAL REPORT
       TYPE                    ~
                               D
                                      January t5

                                                                     0
                                                                              Runoff                            Other (specify!
                                                                                                                                                                  ~
                                                                                                                                                                  3
                                                                                                                                                                            .,etore election
                                                                     0        Fin_,l rcpott                                               Recotpl II          I    '·"'
                                                                                                                                                                   ~unt S
                                                                                                                                                                          ~

     5 ORIGINAL PERIOD                                                                                                                    Date Ptocusea
                                                       Oay         Year                             tAcnU1            Day          Yeor
         COVCRED
                                      12 /         07 /            2014 THROUGH                     12 /          31 /            2014    Oal e Imaged



     6   EXPLANATION OF CORRECTION                 •

                        The original report inadvertently did not include Form 2-2-42.



     7   AFFIDAVIT
                                                                   I swear. or affirm. under penalty of perjury. that this corrected
                                                                   report is true and correct.

                                                                   Check ONLY if applicable:


                                                                 Semiannual reports: I swear, o r affirm, that the original report was
                                                                 made in good faith and without an intent to m islead or to misrepre-
          ir~~~~~~~~~~~~~~~ sent the information contained in the report .
             .:-~~~~~~t~,..~       SUSAN HARRY
            {'[~/'~ Notorv Public. ~tote 01 rerc;;- Other reports: I swear. or affirm, that I am filing this corrected
            ;.-:.·.~ .. ~~     My commtss1on Expires!-- report not later than the 14th busin ess day after the date I learned
             "•::f.;¥,.;:~~-'"     July 23. 2019                 that the report as originally f ile'\is inaccurate-ef'lncomplete. I swear.
         \:;;;;;;;;;;;;:;:;;;;;;i;;;;;;;;;;;;;;;;;;;;;;;;;::;;;~ or affirm. that any error or omiss ion)n'the report as origina lly filed
                                                                 was made in good faith\              ~/ - /
                                                                                                                   //\\...---
                                                                                                      /--.....          -2f:
                                                                                                            :~_.. ····. /    '\ /
                                                                                                     L£_· . \' ,         --::..__




         Si ~e \f~~ad1r11~ oath                                           Prmted neme of officer administt!ri~g oath                )            Tille or officer adm~ng oath


                          Remember To Attach Any Part Of The Campaign Finance Report Form
                                     Needed To Report And Explain Corrections
    Forms vrovided by Texas Ethics Commission                                 www.ethics.state .tx.us                                                             Revised 0412712015
Casar Campaign Finance Report 10-31-2016
    CANDIDATE I OFFICEHOLDER                                                                                                                                                                                                                                                                        FORM                     C/OH
    CAMPAIGN FINANCE REPORT                                                                                                                                                                                                                                        COVER SHEET PG 1

                                                                                                                                                                 Filer iD                                                                                   2        Total pages filed:
The C/OH Instruction Guide explains how to complete this for m.                                                                                       11                                                                                                                                             37
3 CANDIDATE /                      MS /MRS / MR                                                                FIRST                                                                                                     Ml                                               OFFICE USE ONLY
    OFFICEHOLDER
                                                                                                               G reg
    NAME                                                                                                                                                                                                                                                     Dare Reoehled                                              ,..~
                                                                                                                                                                                                                                                                                                                        ,_..
                                                                                                                                                                                                                                                                                                                        en                                   l>
                                 .........................................................................................................................................................                                                                                                                              (:_~ )
                                                                                                                                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                                                                                                        r::··,,                              {/)
                                   NICKNAME                                                                    LAST                                                                                                       SUFFIX
                                                                                                                                                                                                                                                                                                                         ~                                   -I
                                                                                                               C asar                                                                                                                                                                                                                        :::0
                                                                                                                                                                                                                                                                                                                                             [T l
                                                                                                                                                                                                                                                                                                                                                             ·-
                                                                                                                                                                                                                                                                                                                                                             ....,..
                                                                                                                                                                                                                                                                                                                                                             ~.-
                                                                                                                                                                                                                                                                                                                        ( ,)

4   CANDIDATE /                  ADDR ESS I PO BOX;                                            APT I SUITE #;                                 CITY;                                                                     ZIP CODE                             Date Hand-deiverea or Date PosTmarked ,: ~
                                                                                                                                                                                                                                                                                                  1 1
    OFFICEHOLDER
    MAILING
                                  P .O. Box 2391                                                                                                                                                                                                                                                               .......,                      < :::2
                                                                                                                                                                                                                                                                                                                                             : I I

                                                                                                                                                                                                                                                                                                             r~~
                                                                                                                                                                                                                                                             RecetpC #                                                                                       0
    ADDRESS                                                                                                                                                                                                                                                                                                                                  0

    D   Change ol   Address      Austin, T X 78 768
                                                                                                                                                                                                                                                                                         \...
                                                                                                                                                                                                                                                                                                                     '  (
                                                                                                                                                                                                                                                                                                                                               ..1-,
                                                                                                                                                                                                                                                             Date ?rocessed                                                                              ::.?
                                                                                                                                                                                                                                                                                                                        r··v                             ;;; l5'Q

7   CAMPAIGN                       AREA CODE                                                 PHONE NUMBER                                            EXTENSION
    TREASURER
    PHONE                                    E"'\;;l                                                Lfsd-~ ~5}
8   REPORT
    TYPE
                                  D              January 15
                                                                                                      D              30th day befO  CANDIDATE I OFFICEHOLDER REPORT:                                                                                                               FORM    CIOH
  SUPPORT & TOTALS                                                                                                                      COVER SHEET PG 2
                                                                                                                                                              2ofJq

13 C/OH NAME                      Casar, Greg                                                                          14 Filer tO


15 NOTICE                         This box is for notice of political contributions accepted or political expenditures made by political committees to support the
   FROM                           candidate I officeholder. These expenditures may have been made withouc the candidate's or officeholder's knowledge or
   POLITICAL                      consent. Candidates and officeholders are required to report this information only if they receive notice of such expenditures.
   COMMITIEE(S)
  O     Additional Pages            COMMITIEE TYPE          COMMITIEE NAME

                                  0    .GENERAL             Travis County Democratic Party
                                                            COMMmEE ADDRESS

                                  D     SPECII'IC           P .0. Box 684263


                                                            Austin, TX 78768
                                                            COMMITIEE CAMPAIGN TREASURER NAME
                                                            Harding , Vincent
                                                            COMMITIEE CAMPAIGN TREASURER ADDRESS
                                                            7204 Hartnell Drive


                                                            Austin, TX 78723
16 CONTRIBUTION                   1.      TOTAL POLITICAL CONTRIBUTIONS OF $50 OR LESS (OTHER THAN PLEDGES,
  TOTALS                                  LOANS, OR GUARANTEES OF LOANS), UNLESS ITEMIZED                                                       $                  0.00

                                  2.      TOTAL POLJnCAL CONTRIBUTIONS
                                          (OTHER THAN PLEDGES, LOANS, OR GUARANTEES OF LOANS}                                                   $           16.857.35

 ----------
  EXPENDITURE
  TOTALS
                                  3.      TOTAL POLITICAL EXPENDITURES OF $100 OR LESS, UNLESS ITEMIZED
                                                                                                                                                $                  0.00

                                  4.      TOTAL POLITICA L EXPENDITURES
                                                                                                                                                $           30,464.04
 ----------
  CONTRIBUTION                    5.      TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE lAST DAY OF THE
                                                                                                                                                $           27,274.87
  BALANCE                                 REPORTING PERIOD
 -- --------
  OUTSTANDING                     6.      TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
                                                                                                                                                $                 20.00
  LOAN TOTALS                             OF THE REPORTING PER IOD

17 AFFADAVIT



                                                                                  I swear. or affirm, under penalty of perjury, that the accompanying report is
                                                                                  uue and correct d includes all informallon reqUired to be reported by me
                                                                                  under - ;de 15.      lion Code.
                ·"'"~~''::••,,,        SUSAN HARRY
             ~-~··
            gR_·' ·Y••,
                   ··~r, Notary Public . Stole of .Texos
            ~..:.         :~1     My Commissron Expues
            \~,·,;;·\r •




        SUBTOTALS - C/OH                                                                                  FORM    C/OH
                                                                                                  COVER SHEET PG 3
                                                                                                                    3 of37

      18 FILER NAME                                                                 19 Filer ID
        Casar, Greg
      20 SCHEDULE SUBTOTALS
                                                                                                        SUBTOTAL AMOUNT
        NAME OF SCHEDULE


        1.    0    SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                    $              16,545.00


        2.
              0     SCHEDULE A2: NON-MONETARY {IN·KIND) POLITICAL CONTRIBUTIONS                     $                 312.35

        3.    D     SCHEDULE B: PLEDGED CONTRIBUTIONS                                               $

        4.
              D     SCHEDULE E: LOANS                                                               $

        5.    0     SCHEDULE Fl: POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS                $              30.464.04


        6.
              D     SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                        $

        7.
              D     SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS               $

        8.
              D     SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                   $

        9.    D     SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                          $

        10.   D     SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF C/OH          s
        11.
              0     SCHEDULE 1: NON-POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS             $

                    SCHEDULE K: INTEREST, CREDITS, GAINS, REFUNDS, AND CONTRIBUTIONS RETURNED
        12.
              0     TO FILER                                                                        $




      orms p rov •deCI by Texas Ethics   ~_;omm rssron   www .etnacs.state.tx. us                           Ve rSIOn V l..O.l480
Casar Campaign Finance Report 11-2-2016
    CORRECTION/AMENDMENT AFFIDAVIT
    FOR CANDIDATE/OFFICEHOLDER                                                                                                               FORM COR-C/OH

    Filer ID {Ethics Commission Filers)                                       2    Tolal pages flied:
                                                                                                                                                 OFFICE USE ONLY
                                                                                  41
 3 CANDIDATE I              MS/ MRSI MR                         FIRST                                                  Ml               Date Rece1ved

   OFFICEHOLDER                                                 Greg
   NAME
                            NICK NA ME                         lAST                                                    SUFFIX
                                                                                                                                                         ........,
                                                                                                                                                          r _ -:J
                                                               Casar                                                                                     ..........
                                                                                                                                                         en                  l>
                                                                                                                                                         z                   c:
 4 ORIGINAL REPORT
    TYPE
                            0     January15                    D        Runoff                   D         Olher (specify)                               •::.=>
                                                                                                                                                         c=:
                                                                                                                                                                             C/)
                                                                                                                                                                             -l
                                                                                                                                                                      :::0
                            D     July 15
                                                               D        Exceeded $500 limit                                                                           fll    :z
                            0     30th day before election
                                                               D        15th day aHer Ire asurer
                                                                        a ppc intmcnl (offceho'dcr only)

                            G     81h day before e lection
                                                               0        Final report



 5 ORIGINALPERIOD               M onth         0 3y          Year                             Month              Day            Yea r
    COVERED
                                                                        THROUGH
                                 09 /        30 /            2016                              10/            29 /           2016       Da te ImaGed



 6 EXPLANATION OF CORRECTION
       We have just received a notice of expenditure that was mailed to the campaign PO Box but not received prior to filing the
       original report. This report includes that notice. In addition. after reviewing the instructio ns for form ATX.5 we believe the intent is for
       lobbyists to be listed even if they were not the bundler or did not make a donation on this report. We have updated form ATX.5
       and it is included in this amended report.                                          ·

 7 AFFIDAVIT
                                                             I swear, or affirm, under penalty of perjury, that this corrected
                                                             report is true and correct.

                                                             Check ONLY if applicable:



                                                  D          Semian nual reports : I swear, or affirm , that the original report was
                                                             made in good faith and without an intent to mislead o r to misrepre-
    ~~,t:·~~~-.,,     SUSAN HARRY           . ··11           se the information contained in the report.
  !~~~~~ Nolorv Public. State oth:,~os it
  1
    ...:·.~/:ol   Mv Commission E•pues                       Other reports: I swear, or affirm, that I am filing this corrected
    • ····~~          July 23. 2019                          report not later than the 14th business day after the date I learned
                                                             that the report as originally til ts tna urate or incomplete. I swear,
                                                             or affirm. that any er r or oms · n in t he report as orig inally filed
                                                             was made in good fai .




    AF F IX N OTARY STAMP I S E A L A B O V E




                                                       ---'~(L...Ej."'-'(.""                                                                                                             ••

  SUBTOTALS - C/OH                                                                                  FORM   C/OH
                                                                                            COVER SHEET PG 3
                                                                                                             4of 38

18 FILER NAME                                                                119 Filer ID
  Casar, Greg

20 SCHEDULE SUBTOTALS
                                                                                                  SUBTOTAL AMOUNT
  NAME OF SCHEDULE


  L
        0     SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                   $              16,545.00


  2.    II]   SCHEDULE A2: NON-MONETARY {IN-KIND) POLITICAL CONTRIBUTIONS                     $                    312.35


  3.    D     SCHEDULE B: PLEDGED CONTRIBUTIONS                                               $

  4.
        0     SCHEDULE E: LOANS                                                               $

  5.    0     SCHEDULE Fl: POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS                $             3Q,464.Q4


  6.    0     SCHEDULE F2: UNPAID INCURRED OBLIGATIONS                                        $       .
  7.
        0     SCHEDULE F3: PURCHASE OF INVESTMENTS FROM POLITICAL CONTRIBUTIONS               $

  8.    D     SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                   $


  9.    D     SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                          $

  10.   D     SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF C/OH          $

  11.
        D     SCHEDULE 1: NON-POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS             $

              SCHEDULE K: INTEREST. CREDITS. GAINS. REFUNDS, AND CONTRIBUTIONS RETURNED
  12.
        0     TO FILER                                                                        $




                                                                                                              ••       •




orms provtaeo oy texas Etntcs Commtss1on          www.etn1cs.state.tx.us                              VerSIOn Vl .0.1480
Casar Campaign Finance Report 1-17-2017
    .CANDIDATE I OFFICEHOLDER                                                                                                                                                                                                                                                      FORM      C/OH
     CAMPAIGN FINANCE REPORT                                                                                                                                                                                                                                       COVER SHEET PG 1

The CIOH Instruction Guide explains how to complete this form.


3   CANDIDATE/
    OFFICEHOLDER
                                MS/MRSIMR                                                                      FIRST
                                                                                                               Greg
                                                                                                                                                     r             Filer ID



                                                                                                                                                                                                                             Ml
                                                                                                                                                                                                                                                                 2 Total pages filed:
                                                                                                                                                                                                                                                                                    6

                                                                                                                                                                                                                                                                       OFFICE USE Q!!H..Y
                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                             _,
    NAME                                                                                                                                                                                                                                                         DmeRe~ivcd


                                                                                                                                                                                                                                                                                            '-
                                                                                                                                                                                                                                                                                                            c
                              oooooo o oOooooooooooonoooooooo o ooooooo ooo ooooo oo o o ooooo o oooooo o ooooooooooooooooooooooo o oooo o o o • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •• o • • • • H


                                NICKNAME                                                                       LAST                                                                                                          SUFFIX
                                                                                                                                                                                                                                                      • ooo•o•                              =
                                                                                                                                                                                                                                                                                            :z:        ::o;
                                                                                                                                                                                                                                                                                                            CJ

                                                                                                                                                                                                                                                                                            1--'       m:z
                                                                                                               Casar                                                                                                                                                                        -.J        ~~
4   CANDIDATE!                ADDRESS I PO BOX;                                                APT I SUITE#;                                   CITY;                                                                       ZIP CODE                              Date Hand-delivered~~ Date P~rk~      <    -c
    OFFICEHOLDER
    MAILING
                               PO Box 2391                                                                                                                                                                                                                                                  :::3       ~c:
                                                                                                                                                                                                                                                                                        lAm~
                                                                                                                                                                                                                                                                 Recerpt #

                                                                                                                                                                                                                                                                                                           ~
    ADDRESS
                                                                                                                                                                                                                                                                                                           _:.,.
    D   Change ol Adaress     Austin, TX 78768
                                                                                                                                                                                                                                                                 Dale Processed             N

                                                                                                                                                                                                                                                                 Date Imaged



5   CAMPAIGN                   MS/MRS/MR                                                                      FIRST                                                                                                        Ml
    TREASURER
    NAME                                                                                                    Carlton                                                                                                     L
                              ................................................................................................................................................................................................................................
                               NICKNAME                                                                       LAST                                                                                                          SUI= I= IX

                                   Lee                                                                        Cooke

6   CAMPAIGN                   STREET ADDRESS (NO PO BOX PLEASE);                                                                                                                      APT I SUITE#;                                          CITY;                               STATE;        ZIP CODE
    TREASURER
    ADDRESS

    (Residence OJ Business)
                                      8121 Bee Cave Rd., Ste. 100
                                      Austin, TX 78735


7 CAMPAIGN                      AREA CODE                                                  PHONE NUMBER                                               EXTENSION
    TREASURER
    PHONE                         (512)                                                   917-8008
8   REPORT
    TYPE
                               0               January 15
                                                                                                      D              30th day before                      el~tion
                                                                                                                                                                                  D               Runoff
                                                                                                                                                                                                                                                         D         15th day after campaign treasurer
                                                                                                                                                                                                                                                                   appointment (officeholder only}

                               D               July 15
                                                                                                      D              8th day before ele  CANDIDATE I OFFICEHOLDER REPORT:                                                                                                 FORM      C/OH
  SUPPORT & TOTALS                                                                                                    COVER SHEET PG 2
                                                                                                                                                 2ol6

13 C/OH NAME             Casar, Greg                                                                   1"4 Filer ID


15 NOTICE                This box is lor notice of political contributions accepted or political expenditures made by political committees to support the
   FROM                  candidate I officeholder. These expenditures may have been made without the candidate's or officeholder's knowledge or
   POLITICAL             consent. Candidates and officeholders are required to report this information only if lhey receive notice of such eltpenditures.
   COMMITTEE($)

  D   Addillonal Pages    COMMmEE TYPE             COMMITTEE NAME

                         0     GENERAL
                                                   COMMITTEE ADDRESS

                         D     SPECIFIC




                                                   COMMITTEE CAMPAIGN TREASURER NAME


                                                   COMMITTEE CAMPAIGN TREASURER ADDRESS




16 CONTRIBUTION          1.      TOTAL POLITICAL CONTRIBUTIONS OF $50 OR LESS (OTHER THAN PLEDGES,
   TOTALS                        LOANS, OR GUARANTEES OF LOANS), UNLESS ITEMIZED                                                  $                   50.00

                         2.      TOTAL POLITICAL CONTRIBUTIONS
                                 (OTHER THAN PLEDGES, LOANS. OR GUARANTEES OF LOANS)                                              $             1,050.00
 ----------
  EXPENDITURE
  TOTALS
                         3.      TOTAL POLITICAL EXPENDITURES OF $100 OR LESS, UNLESS ITEMIZED
                                                                                                                                  $                    0.00

                         4.      TOTAL POLITICAL EXPENDITURES
                                                                                                                                  $                    0.00
 ----------
  CONTRIBUTION
  BALANCE
                         5.      TOTAL POLITICAL CONTRIBUTIONS MAINTAINED AS OF THE LAST DAY OF THE
                                 REPORTING PERIOD                                                                                 $             5,510.62
 ----------
  OUTSTANDING
  LOAN TOTALS
                         6.      TOTAL PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AS OF THE LAST DAY
                                 OF THE REPORTING PERIOD                                                                          $                    0.00

17 AFFADAVIT



                                                                       I swear. or affum, under penalty of perjury, that lhe accompanying report Is
                                                                       true and correct and includes all information required to be reported by me
                                                                       underTitle 15, Election Code.




              AFFIX NOTARY STAMP / SEALABOVE




                                                                \NWW.e 1cs.state.tx.us
   SUBTOTALS- C/OH                                                                                   FORM   C/OH
                                                                                             COVER SHEET PG 3
                                                                                                               3   ors
18 FILER NAME                                                                 119 Filer ID
   Casar, Greg
20 SCHEDULE SUBTOTALS
                                                                                                   SUBTOTAL AMOUNT
   NAME OF SCHEDULE


   1.
         0     SCHEDULE Al: MONETARY POLITICAL CONTRIBUTIONS                                   $              1,050.00


   2.    D     SCHEDULE A2: NON-MONETARY (IN-KIND) POLITICAL CONTR IBUTIONS                    $

   3.    0     SCHEDULE B: PLEDGED CONTRIBUTIONS                                               $

   4.
         D     SCHEDULE E: LOANS                                                               $

   5.    0     SCHEDULE Fl: POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS                $

   6.    D     SCH EDULE F2: UNPAID INCURRED OBLIGATIO NS                                      $
                                                 '

   7.
         D     SCHEDULE F3 : PURCHASE OF INVESTMENTS !=ROM POLITICAL CONTRIBUTIONS             $

   8.
         D     SCHEDULE F4: EXPENDITURES MADE BY CREDIT CARD                                   $

   9.
         D     SCHEDULE G: POLITICAL EXPENDITURES FROM PERSONAL FUNDS                          $

   10.   D     SCHEDULE H: PAYMENT FROM POLITICAL CONTRIBUTIONS TO A BUSINESS OF C/OH          $

   11.   [E]   SCHEDULE 1: NON-POLITICAL EXPENDITURES FROM POLITICAL CONTRIBUTIONS             $              8,250.00

               SCHEDULE K: INTEREST, CREDITS, GAINS, REFUNDS, AND CONTRIBUTIONS RETURNED
   12.   D     TO FILER                                                                        $




Forms provroea 0'y 1exas ttnrcs   ~omm r ssron       www.em1cs.state.tx.us                             versron Vl.0.291!
    NON-POLITICAL EXPENDITURES
                                                                                                                                                        SCHEDULE                I
    MADE FROM POLITICAL CONTRIBUTIONS

                                   The Instruction Guide explains how to complete this form.

    Total pages Schedule 1:
1
    Sch: 1/1 Rpt: 5/6
                              2   FILER NAME
                                  Casar, Greg                                                                          J3    Filer iD


4   Date                      5 Payee name
    12/28/2016                    Herring & Panzer LLP
6   Amount($)                 7   Payee Address;                 CitY: State; Zip

            2,750.00              1411 West Avenue , Suite 100

                                  Austin. TX 78701
8     PURPOSE                 (a) Category (SAppendix "2"
4:21PM                         Law Offices of David Rogers
01/03/17                               Profit & Loss
Cash Basis                         January through June 2015

                                                               Jan- Jun 15
              Ordinary Income/Expense
                  Income
                    Legal Fee Income
                       Legal Fee Income                         100,140.00
                        Shared Clients Pymts                    -26,716.56

                    Total Legal Fee Income                             73,423.44

                  Total Income                                         73,423.44

                Gross Profit                                           73,423.44
                  Expense
                    Appeal Fees                                              450.00
                    Automobile Expense
                      Gasoline                                      543.02
                      Parking                                        78.00
                      Repair & Mai ntenance                         460.09
                      Tolls                                          10.25
                     Total Automobile Expense                            1,091.36

                     Bank Service Charges                                    47 00
                     Bonds                                                  150.00
                     Computer and Internet Expenses                      5,461.47
                     Continuing Education                                   615.00
                     Contract Labor                                     61 ,443.46
                     Contributions                                           32.00
                     Dues and Subscriptions                                  90.00
                     Filing Fees                                         3,550.63
                     Interest Expense                                        49.68
                     License & Permit                                       220.94
                     Meals and Entertainment                             1,172.31
                     Office Expenses                                     1,437.52
                     Office Supplies                                       573.91
                     Postage and Delivery                                  398.22
                     Record Fees                                         1,533.05
                     Rent Expense                                        9,500.00
                     Storage                                               771.00
                     Taxes
                        Others                                      500.07
                     Total Taxes                                             500.07
                     Telephone Expense                                   1,223.14
                     Transcripts                                            -5.50
                   Total Expense                                        90,305.26
              Net Ordinary Income                                      -16,881.82
              Other Income/Expense
                Other Income
                  Interest Income                                              0.78
                 Total Other Income                                            0.78

              Net Other Income                                                 0.78
             Net Income                                                 -16,881.04




                                                                                      Page 1